NO. 07-03-0341-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 12, 2003

                         ______________________________


                          RICHARD PREWITT, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 356TH DISTRICT COURT OF HARDIN COUNTY;

                   NO. 14648; HONORABLE BRITT PLUNK, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Pending before this Court is appellant’s motion to dismiss his appeal. Pursuant to

Rule 42.2(a) of the Texas Rules of Appellate Procedure, the request to withdraw the notice

of appeal is signed by appellant. No decision of this Court having been delivered to date,
we grant the motion. No motion for rehearing will be entertained and our mandate will

issue forthwith.


       Accordingly, the appeal is dismissed.


                                        Don H. Reavis
                                          Justice

Do not publish.




                                           2